        Case 1:18-cv-02406-APM Document 2-2 Filed 10/21/18 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



CHRISTINA CARRIERA,


Plaintiff
      against                          Case No.:

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES                   PLAINTIFF’S STATEMENT OF
                                       MATERIAL FACTS AS TO WHICH
                                       THERE IS NO GENUINE ISSUE

Defendant.
          Case 1:18-cv-02406-APM Document 2-2 Filed 10/21/18 Page 2 of 3




     PLAINTIFF’S STATEMENT OF MATERIAL FACTS AS TO WHICH THERE IS NO
                              GENUINE ISSUE

       The plaintiff, pursuant to LCvR 7(h)(1), provides the Court with the following statement of

material facts as to which there is no genuine issue in support her motion for summary judgment:

   1. Except for the numbering on the bottom of the page, Exhibits 1-4 filed with the Complaint

       are accurate copies of papers filed by the plaintiff or the USCIS in USCIS File No.

       LIN186150520.

   2. All papers filed by the plaintiff or the USCIS in USCIS File No. LIN186150520 are part of

       the administrative record in this action.

   Respectfully submitted, this     day of October, 2018

/s/ Michael E. Piston
Michael E. Piston
MI 002
Attorney at Law
225 Broadway, Suite 307
New York, NY, 10007
Ph: 646-845-9895
Fax: 206-770-6350
Email: michaelpiston4@gmail.com

CERTIFICATE OF SERVICE

I certify that the foregoing with served upon the defendant in this action by commercial courier at
the following addresses:

United States Citizenship and Immigration Services
c/o Civil Process Clerk
United States Attorney’s Office
 555 4th St NW, Washington, DC 20530

United States Citizenship and Immigration Services
c/o Attorney General
US Department of Justice
950 Pennsylvania Avenue NW
Washington DC 20530

United States Citizenship and Immigration Services
                                                   2
         Case 1:18-cv-02406-APM Document 2-2 Filed 10/21/18 Page 3 of 3



20 Massachusetts Ave NW
Washington DC 20529

s/ Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiffs
225 Broadway Suite 307
New York, NY 10007
646-845-9895

Dated: October , 2018




                                       3
